Citation Nr: 1242527	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for asthma.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to October 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was scheduled for a Travel Board hearing at the RO in April 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2012).

In October 2007, the Veteran submitted a claim for a total disability rating based on unemployability (TDIU) in October 2007, which was granted in a May 2009 rating decision.  The TDIU rating has been in effect since October 2007; the Veteran did not appeal that rating decision.  Thus, that issue is not considered herein.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that some documents are non-duplicative of those in the paper claims file and are relevant to the issue decided in this matter.  Specifically, the Virtual VA file contains evidence of the Veteran's ongoing VA treatment from March 2010 onward.  These documents were considered by the RO when the Veteran's claim was previously adjudicated.  As such, the Board notes that it considered these records as well as the paper claims file in deciding this case.

The Board finds that the issue of entitlement to service connection for a non-asthma obstructive lung disorder, including chronic obstructive lung disorder (COPD) has been raised by the evidence of record, to include by the January 2007 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  For the time period on appeal, the Veteran's Forced Expiratory Volume in one second (FEV-1) is no less than 41 percent of the predicted value, and his FEV-1/Forced Vital Capacity (FVC) is no less than 55 percent of the predicted value.

2.  The Veteran uses inhalers and has intermittent courses of systemic corticosteroids, but has not had greater than one attack per week with episodes of respiratory failure, and his asthma treatment does not require daily use of systemic high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 percent for asthma have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.

The Veteran's claim on appeal has arisen from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received VCAA-compliant notice with regard to his service connection claim in July 2006, prior to the June 2007 initial adjudication of his claim for which he received notice in August 2007.  Therefore, no further notice is needed under the VCAA.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran's written statements are of record.  The Veteran was also afforded the opportunity to testify at a Travel Board hearing; however, the Veteran failed to appear at the hearing.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In addition, the Veteran was afforded appropriate VA examinations in connection with his claims.  The Board finds that the examinations were adequate, in that the exams were conducted by medical professionals who reviewed the claims files, solicited history from the Veteran, and performed thorough examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In sum, the Board finds that VA has complied with its duty to assist the Veteran.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Initial Rating - Asthma

The Veteran contends that he is entitled to a higher disability evaluation for his service-connected asthma.

Legal Criteria

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2012).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is service connected for asthma evaluated at 60 percent under the Rating Schedule at 38 C.F.R. § 4.97, Diagnostic Code 6602, in effect since May 22, 2006.  Such an evaluation contemplates bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent evaluation is warranted or bronchial asthma with FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.  Ratings for coexisting respiratory conditions will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96.

As a threshold matter, the rating criteria for respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457, 52460 (2006) (presently codified at 38 C.F.R. § 4.96).  The Board notes, however, that the change in regulations does not alter the specific criteria listed in the applicable Diagnostic Code 6602.  Rather, the new regulation, in pertinent part, affects how the evaluation criteria are applied, including when a pulmonary function test (PFT) is required to evaluate the disability and when to apply pre-bronchodilator values for rating purposes.  Specifically, the post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, the revised regulations specify that if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5).  Therefore, for the purposes of rating the Veteran's disability in this case, the rating criteria following the amendment remain unchanged, and there is no initial issue to resolve as to whether the version most favorable to the Veteran was applied in the initial adjudication of the claim.  Throughout this decision, where available, both pre- and post-bronchodilator data are included and were considered consistent with the regulations discussed above in reaching the Board's decision.

Analysis

The Board has reviewed all the evidence in the claims files, with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) reflect a significant history of treatment for asthma throughout the course of his service, with an initial diagnosis of asthma in an April 1966 treatment note and periods where symptoms subsided.  November 1970 STRs noted acute bronchial asthma and asthmatic bronchitis.  A November 1971 medical board report shows a primary diagnosis of obstructive lung disease with a finding that the Veteran was fit for duty and recommendation that he be returned to limited duty.  In this regard, the medical board noted that the Veteran would benefit from a short course of bronchodilators and smoking cessation.

An April 1974 STR shows that the Veteran had been asymptomatic for three years.  Subsequent STRs show that the Veteran continued to be seen for treatment related to asthma, chronic obstructive pulmonary disorder (COPD), and acute bronchitis symptoms.  A November 1986 STR shows treatment for an asthma attack.  In the September 1987 separation examination report of medical history, the Veteran reported a history of asthma with the last attack half a year prior.

A review of the post-service medical treatment reflects that the Veteran has undergone significant ongoing private treatment for respiratory disorders to include asthma, COPD, pneumothorax (collapsed lung), and pulmonary tuberculosis at North Shore University Hospital, Bayley Seaton Hospital, Saint Vincent Catholic Medical Center, Mercy Medical Center, and with Dr. B, Dr. M, Dr. P, and Dr. S.  He has also received ongoing treatment for asthma and other medical disorders at the Northport VA Medical Center (VAMC).

An April 2006 written submission from Dr. S notes that the Veteran has very severe COPD.  An April 2006 written submission from Dr. P indicates that the Veteran was admitted to Good Samaritan Hospital in March 2006 under his care.  In April 2006, the Veteran underwent surgery resulting in partial removal of his lung.  A June 2006 written submission from Dr. S indicates that the Veteran's left pneumothorax was resolved.

Following the filing of his claim for service connection, an August 2006 written submission from the Veteran's wife noted the Veteran's long history dealing with asthma symptoms, as well as his other medical issues.

The Veteran underwent a PFT in October 2006 through VA.  FEV-1 readings were 48 percent predicted before bronchodilator, 45 percent predicted after bronchodilator.  FEV-1/FVC readings were 58 percent predicted before bronchodilator, 56 percent predicted after bronchodilator.  The technician noted that the Veteran had already taken Advair and Singulair that day and that after numerous attempts, the Veteran could not coordinate the lung volume or Diffusion Capacity of the Lung for Carbon Dioxide (DLCO) maneuvers.

The Veteran was afforded a respiratory VA examination in January 2007.  He complained of a non-productive cough and shortness of breath on exertion, such as climbing stairs.  He also reported asthma attacks about 2-3 times per year but that baseline function was generally normal between attacks.  The examiner noted the Veteran's medications of Advair, Singulair, Spiriva, and Albuterol.  On examination, lungs were clear with no signs of wheezing, and the heart was normal.  The examiner reviewed the October 2006 PFTs and noted the results in the examination report.  The diagnosis was asthma/obstructive lung disease, and the examiner noted the continuity of symptoms since service based on review of the claims files.

The Veteran was afforded a general VA examination in December 2007.  He reported shortness of breath upon walking.  His current medications included Albuterol, Singular, Advair, and Spiriva.  On examination, lungs were clear with no signs of wheezing or rales and the heart was normal.  The relevant diagnosis was asthma.

The Veteran underwent a PFT in December 2007 through his private physician, Dr. S.  FEV-1 readings were 36 percent predicted before bronchodilator, 41 percent predicted after bronchodilator.  FEV-1/FVC readings were 71 percent predicted before bronchodilator, 70 percent predicted after bronchodilator.

A January 2008 VA treatment note shows that the Veteran sought treatment through VA for his asthma at that time, with complaints of being short of breath with a cough mildly productive of white phlegm and fever.  Active medications included Singulair, Albuterol, and Advair.  The impression was bronchitis.

In the July 2008 notice of disagreement, the Veteran indicated that he had relapsed in mid-February 2008 from severe COPD and that his pulmonary doctor, Dr. S, treated him with nebulizer and other medications.  He indicated that because his oxygen level was poor in the following months, the doctor prescribed an oxygen machine for use at night.

A July 2008 written submission from Dr. S states that the Veteran "has very severe COPD, not just asthma."

In the August 2008 substantive appeal (VA Form 9), the Veteran indicated that his collapsed lungs in 2004, 2005, and 2006 started with asthma attacks.  He also noted that since 2008, he used nebulizers, corticosteroids, and oxygen as needed.

An October 2008 written statement from Dr. B indicates that the Veteran had three pneumothoraces, one each year between 2004 and 2006, and given that the Veteran suffers from COPD/asthma, this is the most likely cause of the pneumothoraces.

The Veteran underwent a PFT in April 2009 through VA.  FEV-1 readings were 43 percent predicted before bronchodilator, 45 percent predicted after bronchodilator.  FEV-1/FVC readings were 55 percent predicted before bronchodilator, 54 percent predicted after bronchodilator.  An April 2009 VA treatment note shows the Veteran was admitted for management of pancreatitis.  He reported an intermittent evening home oxygen requirement.  On examination, the lungs had mild diffuse wheezes bilaterally and the heart was normal.  The physician noted that a baseline shortness of breath comes with asthma and/or COPD and noted the Veteran's remote history of smoking.  Inhalers were to be continued and noted that the patient did not qualify for home oxygen.

A July 2009 written submission from Dr. B shows that the Veteran suffers from, among other disorders, severe COPD/on oxygen, with hospital admissions 2-3 times each year and several visits to the doctor's office each month.

A July 2009 VA treatment note shows the Veteran's list of active medications for asthma include Tiotropium, Formoterol, Mometasone, Montelukast, and Albuterol.

In an August 2009 written submission, the Veteran indicated that his asthma was getting worse, noting that he took a corticosteroid, antibiotics, and multiple inhalers over the past year.  He reported that before asthma attacks, he uses his nebulizer, oxygen, and fast-acting bronchodilator to avoid trips to the hospital.

An August 2009 treatment note from Dr. M shows that the Veteran was prescribed Prednisone, with instructions to take for fourteen days.

The Veteran underwent a PFT in September 2009 through VA.  FEV-1 readings were 45 percent predicted before bronchodilator, 56 percent predicted after bronchodilator.  FEV-1/FVC readings were 53 percent predicted before bronchodilator, 58 percent predicted after bronchodilator.

A November 2009 VA treatment note indicates that the Veteran reported being on steroids for ulcerative colitis several months ago. An April 2010 VA treatment note indicates a history of use of an at-home oxygen tank intermittently for COPD.  A May 2011 VA treatment discharge summary shows hospitalization from May 1 to 17 for pancreatitis.  The hospitalization was complicated by COPD exacerbation, and he contracted pneumonia during the last week of his admission.  He was treated with short-term antibiotics and systemic steroids. The Veteran returned to the hospital for persistent shortness of breath and wheezing on May 20, and was admitted again, from May 20 to 26.  Following examination, the assessment was COPD/asthma exacerbation, with pneumonia resolving.  A May 24th VA treatment note shows that radiographically, the pneumonia appeared to be resolving and that the Veteran's symptoms were likely exacerbated by failure to self-administer nebulizers.  The physician indicated that the Veteran appeared fine when speaking but was possibly forcing himself to wheeze.  A note was made that he had a history of reluctance to go home because of the anticipated level care he would receive there.  He received education on nebulizer use prior to discharge.

A June 2011 VA treatment note shows that the Veteran's shortness of breath was coming back to baseline and that his Prednisone taper was complete. The Veteran underwent a PFT in August 2011 through VA.  The FEV-1 reading was 52 percent predicted before bronchodilator.  FEV-1/FVC reading was 65 percent predicted before bronchodilator.  The Veteran took all prescribed respiratory medications prior to the PFT, so no bronchodilator was given.

An August 2011 VA examination was conducted.  The Veteran reported an intermittent non-productive cough and shortness of breath on exertion, such as climbing stairs and walking a city block, which limited his activities.  He reported 2-3 asthmatic attacks each year, with baseline functioning normal between attacks and a weight gain of six pounds in the last month.  His current medications included Albuterol, Atrovent, Spiriva, Mometasone used each day.  He also reported using oxygen at home when experiencing shortness of breath or when working around the house and taking oral Prednisone for asthmatic exacerbations.  The examiner noted that his last incapacitation was in May 2011, when he was hospitalized for asthmatic exacerbation.  On examination, the lungs showed decreased breath sounds bilaterally with occasional expiratory wheezes; there were no rhonchi or rales.  The heart was normal.  The examiner reviewed the August 2011 PFTs and noted the results in the examination report.  The diagnosis was moderate to severe asthma.  The examiner noted that the Veteran had not worked since 1987 due to his asthma.

A December 2011 VA treatment note indicates that the Veteran was off Prednisone and his last hospitalization was in May 2011.  The assessment was severe COPD without any recent exacerbation, with a note to continue supplemental oxygen.

A July 2012 VA treatment note indicates that the Veteran was prescribed a short course of Prednisone for emergencies, as he was planning an overseas trip.  The assessment was severe COPD without any recent exacerbation; current wheezing was noted.

Given the above, the Board finds that the Veteran's asthma has not been manifested by FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications to warrant a maximum 100 percent rating.  Throughout the period on appeal, the Veteran's asthma has been manifested by an FEV-1 of no less than 41 percent of the predicted value, and FEV-1/FVC no less than 55 percent of the predicted value.  He uses inhalers, but has not had greater than one attack per week with episodes of respiratory failure and does not require daily use of systemic high dose corticosteroids or immuno-suppressive medications.

In this regard, the Board notes that the record does reflect some use of oral corticosteroids, to include a two-week prescription from his private doctor in August 2009, during his May 2011 VAMC hospitalization, and the Veteran's report of occasional systemic corticosteroid use during asthmatic exacerbations.  Throughout the period on appeal, the Veteran has reported 2-3 asthmatic attacks per year.  Additionally, September 2012 VA records indicate the Veteran takes daily mometasone fluorate.  However, the Veteran takes this medication by inhalation, not orally or parenterally.  This use does not meet the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Thus, a higher evaluation is not available on this basis.

In addition, the record indicates intermittent use of an at-home oxygen tank.  The Veteran's private doctor, Dr. B. indicated that the Veteran was treated for COPD/on oxygen; VA treatment notes indicate use of the oxygen tank for COPD treatment as well.  To the extent that oxygen use was also related to asthma treatment, a higher rating under Diagnostic Code 6602 is not available on the basis of this treatment.  Moreover, the Veteran's COPD is a nonservice-connected disability.

The Board notes that it has also considered the lay evidence of record, to include the Veteran's reports during VA examinations and his written submissions, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support schedular ratings higher than those currently awarded as it does not demonstrate the required PFTs or the use of oral or parenteral medications.  

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic codes pertaining to diseases of the trachea and bronchi provide a basis for higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also 38 C.F.R. § 4.97.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule. 

In sum, there is no support for a maximum 100 percent rating.  The Veteran's symptomatology is consistent with a 60 percent disability rating under Diagnostic Code 6602.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Additional Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of 60 percent is provided for certain manifestations of the service-connected asthma but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's asthma, as the criteria assess pulmonary function testing, medications taken, and the presence of respiratory failure.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.


ORDER

Entitlement to an initial disability rating in excess of 60 percent for asthma is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


